Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure is objected to because it contains phraseology often sued in patent claims such as “having.” See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 101
3.           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4.         Claims 1-7 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
            Regarding claim 1, “at least a portion of a palm or back of a human hand” and “a digit of the hand” encompass a human organism. Claim 1 incorporates the user’s body part in the limitation of the claim. Claim 1 requires a human hand  to complete the limitation. In this case, the scope of the claim includes a human organism as a human hand.


Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.          Claims 1 and 3-5, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grasselli (2018/0098550 A1), provided in the IDS submitted on 11/03/2020. Regarding claim 1, Grasselli teaches an element for use in a safety system comprising: (a) a support 5 including a body region (defined by the main portion of the glove 5 excluding the digit portions and a base adjacent the digit  by the bend sections in the tip region or each digit region of the glove 5) adjacent the tip of that digit region.  
             Regarding claim 3, Grasselli teaches everything noted above including that  support 5 is in the form of a glove.  
             Regarding claim 4, Grasselli teaches everything noted above including that each said turn also includes one or more main sections extending along a periphery of the body region.  See Figs. 1-2 in Grosselin. 
             Regarding claim 5, Grasselli teaches everything noted above including that  
the coil includes a plurality of said turns electrically connected in series.  

7.          Claims 1 and 3-5, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bourke, III et al. (7,816,632), hereinafter Bourke. Regarding claim 1, Bourke teaches an element for use in a safety system (defined  by the bend sections in the tip region or each digit region of the glove 172) adjacent the tip of that digit region. See Figs. 8-9 in Bourke. It should be noted that the conductive coil 174 is considered to be an induction coil, since induces heat. Claim 1 does not specify the kind of induction coil. For example, it does not specify whether the coil is a heating indication coil or an electromagnetic induction coil. In addition, claim 1 does not specify the work of the function of the glove and how the glove is used in the safety system. Claim also does not specify the kind of the safety system that uses the glove or the support. In this case, a glove or support that protects the hand a user is considered a glove or support that is used in a safety system. 


Regarding claim 3, Bourke teaches everything noted above including that support 172 is in the form of a glove.  
             Regarding claim 4, Bourke teaches everything noted above including that  each said turn also includes one or more main sections extending along a periphery of the body region.  See Figs. 8-9 in Bourke. 
             Regarding claim 5, Bourke teaches everything noted above including that  
the coil 178 includes a plurality of said turns electrically connected in series.  

8.          Claims 1-7, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yue (7,458,106). Regarding claim 1, Yue teaches an element for use in a safety system (defined by the gloves that protect the user hand)  comprising: (a) a support including a body region 2 (Figs. 2)  adapted to overlie at least a portion of a palm or back of a human hand and one or more elongated digit regions projecting from a base adjacent the body region to a tip remote from the body region, each digit region being adapted to overlie a digit of the hand when the body region overlies the palm or back of the hand; and (b) an induction coil 40 (defined by the conductor 40 which induces heat) including one or more turns of a conductor 403 each said turn including one or more digit sections (defined by the section that goes around the perimeters of the each digit; Figs. 2-4) having a pair of elongated runs (defined by the vertical runs of each run of conductor 403 along the length of each digit region of the glove; Figs. 2-4) extending from the base of one said digit region to the tip of that digit region and a bend (defined by the bend sections in the tip region or each digit region of the glove; Figs. 2-3) adjacent the tip of that digit . 
             Regarding claim 2, Yue teaches everything noted above including that the support includes five digit regions (defined by the digit regions for five fingers; Fig. 2) and each turn of the coil 403 includes 5 digit sections (defined by 5 of the carbon filaments 403; Fig. 4), the digit regions being adapted to overlie all five digits of a human hand so that the bends of the turns are disposed at the tips of the digits.  
             Regarding claim 3, Yue teaches everything noted above including that support is in the form of a glove.  
             Regarding claim 4, Yue everything noted above including that each said turn also includes one or more main sections extending along a periphery of the body region.  See Figs. 2-4 in Yue.  
             Regarding claim 5, Yue teaches everything noted above including that  
the coil 40 includes a plurality of said turns 403 electrically connected in series. 
                    Regarding claim 6, Yue teaches everything noted above including that 
the support is in the form of a glove.  
                     Regarding claim 7, Yue teaches everything noted above including that 

      of the body region. Se Figs. 2-4 in Yue. 

Claim Rejections - 35 USC § 103
      9.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.       Claim 2 and 6-7, as best understood,  are rejected under 35 U.S.C. 103(a) as being unpatentable over Grasselli. Regarding claim 2, Grasselli teaches everything noted above including that the support includes five digit regions (defined by the digit regions for five fingers; Fig. 2) and each turn of the coil includes 3 to 4 digit sections, the digit regions being adapted to overlie all five digits of a human hand so that the bends of the turns are disposed at the tips of the digits.  Grasselli does not explicitly teach that the each turn of coil includes 5 digit sections. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to  increase the number of the digit sections from 3-4 to 5 digit sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
                    Regarding claim 6, Grasselli teaches everything noted above including that 
the support 5 is in the form of a glove.  

      each said turn also includes one or more main sections extending along a periphery 
      of the body region.  

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Walker et al. (6,049,327), Yamamoto (5,704,066), Kimmele et al. (2020/0029635  
 A1), Hogbin (2019/0050052 A1), Figley et al. (8,704,758), Lee et al. (2020/0080832 
 A1), and Hardy et al. (9,301,563 B2) teach a safety glove.

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. 

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  August 19, 2021